WILLIAMS, Judge.
The appellant, John Thomas Cook, was convicted of armed robbery and of willful murder. He is serving a life sentence on each conviction. His appeal is from an order of the Pike Circuit Court overruling a motion under RCr 11.42 to vacate judgment on each sentence.
Appellant based his motion on certain alleged errors, but failed to state facts in support thereof. We said in Jennings v. Commonwealth, Ky., 380 S.W.2d 284 (1964), that a motion for relief under RCr 11.42 must state facts in support of the allegations contained therein.
Appellant’s motion was insufficient on its face to justify a hearing.
The order overruling the motion is affirmed.